Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ni (CN 202667892) in view of Hori (US 5,635,091).
Regarding claim 15, Ni teaches a contact tip (1) for arc welding (abstract), comprising a channel (2) passing through the contact tip for receiving a welding wire (abstract) and having a cross-section which is non-round and has in cross-section a stellate, multi-lobular profile with convexly rounded sides (3; as shown in Fig. 1), and at 
[AltContent: textbox (pocket)][AltContent: arrow][AltContent: oval][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: oval]
    PNG
    media_image1.png
    511
    413
    media_image1.png
    Greyscale

Ni fails to disclose wherein the pockets are rounded in their lowest point; wherein the radius is in a range from 0.5 to 4 mm; and wherein the diameter of the inner circle is greater than the welding wire diameter by 15 to 20%.
Hori teaches a welding tip (30) comprising a channel (31; Fig. 5d) passing through the contact tip, wherein the channel comprises pockets rounded in their lowest point (as shown in Fig. 5d below).

[AltContent: textbox (Rounded lowest point of the pocket)]
[AltContent: arrow]
[AltContent: arrow][AltContent: textbox (Pocket)]
    PNG
    media_image2.png
    159
    164
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    781
    705
    media_image3.png
    Greyscale


Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the lowest points of the pockets 
Ni and Hori combined fail to disclose wherein the radius is in a range from 0.5 to 4 mm; and wherein the diameter of the inner circle is greater than the welding wire diameter by 15 to 20%.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the claimed radius range and the percentage of diameter increase range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 16, Ni and Hori combined teach the contact tip as set forth above, wherein the multi-lobular profile has an odd number of at least 5 rounded sides (Ni; as shown in Fig. 1).
Regarding claim 17, Ni and Hori combined teach the contact tip as set forth above, wherein the radius of circular arcs is substantially identical within the scope of production tolerances (Ni; as shown in Fig. 1).
Regarding claim 24, Ni and Hori combined teach the contact tip as set forth above, wherein the contact tip is made of copper or a copper alloy (Ni; p.0004).
Regarding claim 25, Ni and Hori combined teach the contact tip as set forth above, wherein the contact tip is made of CuCrZr and has a hardness of 155-190 BHW (Ni; the hardness of CuCrZr fluctuates 150-200 HV, see attached material datasheet; the conversion from HV to BHW for that range will be approximately 143-190 BHW).
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ni and Hori as set forth above, and further in view of Pearce (US 3,716,902).
Regarding claim 22, Ni and Hori combined teach all the elements of the claimed invention as set forth above, except for, wherein the contact tip is an extruded profile or a drawing profile.
Pearce teaches wherein the contact tip is a drawing profile (abstract; Col. 2, lines 55-67; Col. 3, lines 1-12; Col. 3, lines 44-67; Col. 4, lines 1-5).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the manufacturing method of the contact tip of Ni and Hori, with Pearce, by manufacturing the contact tip by a drawing process, for the advantages of high quality surface finish and consistency.
Regarding claim 23, Ni and Hori combined teach all the elements of the claimed invention as set forth above, except for, wherein the contact tip is made of a cold-drawn material.
Pearce teaches wherein the contact tip is made of a cold-drawn material (abstract; Col. 2, lines 55-67; Col. 3, lines 1-12; Col. 3, lines 44-67; Col. 4, lines 1-5).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the manufacturing method of the material of the contact tip of Ni and Hori, with Pearce, by manufacturing the contact tip with a cold-drawn material, for the advantages of high quality surface finish and consistency.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Ni and Hori as set forth above, and further in view of Buerkner (DE 102004008058).
Regarding claim 26, Ni and Hori combined teach all the elements of the claimed invention as set forth above, except for, wherein the contact tip is made of CuCrZr or CuCoBe on an inside and made of a different copper alloy or of copper on an outside.
Buerkner teaches a contact tip made of CuCrZr on an inside (core) and made of pure copper on an outside (coating) (p.0006).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the composition of the contact tip of Ni and Hori, with Buerkner, by providing a pure Cu coating on the outside, for the advantages of improving conductivity.
Response to Arguments
Applicant's arguments filed 08/11/2021 have been fully considered but they are not persuasive. Regarding claim 15, Applicant argues that “However, the presence of the perpendicular extensions of Hori’s Figure S(d) are not consistent with the claimed configuration of the straight lines of the edge regions, as set forth by fhe amended “and edge regions adjoining the central region langentially and configured as straight lines, said edge regions being sized each shorter than the central region, wherein pockets, which are rounded in their lowest point, are arranged between adjacent convexly rounded sides of the multilobular profile”. Clearly, the straight-line edge regions of Hori’s Figure 5(d) are perpendicular and not tangential, and are longer than, and not shorter than, the central region. This in effect, creates, according to Hori, improved carrier .
Applicant further argues that “However, according to paragraph [0018] of the specification as originally filed, due to the “wherein the radius is in a range from 0.5 to 4 mm, the rounded sides of the multiiobular orofile define radially innermost points which delimit inner circle detined by a diameter which is oreater by 15 to 20% than a diameter of the welding wire”, the welding wire has more space inside the channel because # is predominantly located between the rounded sides, Le. it runs within the corners. The region of the corners therefore also has a very particular significance. This significance of the region of the corners is further exemplified in paragraph [0021] and the “radius of the circular arcs Is greater than_a radius of the inner circle” so that the welding wire always comes into contact with the central regions, Le. with the rounded regions of the sides.” on remarks page 7, lines 3-13.  In response to Applicant’s arguments, Examiner was not able to find within the specification a particular advantage directed to having a radius in a range from 0.5mm to 4mm, and a diameter which is greater by 15% to 20% In re Aller, 105 USPQ 233.
Regarding claims 16, 17 and 22-26, Applicant relies on the same arguments, therefore, the same response applies.
For these reasons, the arguments are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                             
11/12/2021
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761